Exhibit 10.5

PROGRESS SOFTWARE CORPORATION
2002 NONQUALIFIED STOCK PLAN
(Reflecting amendments thru March 18, 2010)
SECTION 1. General Purpose of the Plan; Definitions
The name of the plan is the Progress Software Corporation 2002 Nonqualified
Stock Plan (the “Plan”). The purpose of the Plan is to encourage and enable
employees of Progress Software Corporation, a Massachusetts corporation (the
“Company”), and its Subsidiaries to acquire a proprietary interest in the
Company. It is anticipated that providing employees with a direct stake in the
Company’s welfare will assure a closer identification of their interests with
those of the Company and its stockholders, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.
The Company intends that this purpose will be effected by the granting of Awards
(as defined below) under the Plan.
The following terms shall be defined as set forth below:
“Affiliate” means any company in an “affiliated group,” as such term is defined
in Section 1504(a) of the Code, which includes the Company.
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Non-Statutory Stock Options, Restricted Stock
Awards, Unrestricted Stock Awards and Performance Share Awards.
“Board” means the Board of Directors of the Company.
"Cause" means (i) any material breach by the participant of any agreement to
which the participant and the Company are both parties, (ii) any act or omission
to act by the participant which may have a material and adverse effect on the
Company's business or on the participant's ability to perform services for the
Company, including, without limitation, the commission of any crime (other than
ordinary traffic violations), or (iii) any material misconduct or material
neglect of duties by the participant in connection with the business or affairs
of the Company or any affiliate of the Company.


“Change of Control” shall have the meaning set forth in Section 15.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
code, and related rules, regulations and interpretations.


“Committee” shall mean the Board or, if appointed by the Board, a committee of
not less than two (2) directors. It is the intention of the Company that the
Plan shall be administered by “non-employee directors” within the meaning of
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, but the
authority and validity of any act taken or not taken by the

        

--------------------------------------------------------------------------------



Committee shall not be affected if any director administering the Plan is not a
non-employee director.
“Disability” means disability as set forth in Section 22(e)(3) of the Code.
“Effective Date” means the date on which the Plan is adopted by the Board as set
forth in Section 17.
“Eligible Person” shall have the meaning set forth in Section 4.
“Fair Market Value” on any given date means the closing price per share of the
Stock on such date as reported by a nationally recognized stock exchange, or, if
the Stock is not listed on such an exchange, as reported by the Nasdaq Stock
Market, or, if the Stock is not quoted by the Nasdaq Stock Market, the fair
market value of the Stock as determined by the Committee.
“Non-Statutory Stock Option” means any stock option that is not an incentive
stock option as defined in Section 422 of the Code.
“Normal Retirement” means retirement from active employment with the Company and
its Subsidiaries in accordance with the retirement policies of the Company and
its Subsidiaries then in effect.
“Officer” means an officer as defined in Rule 16a-1(f) of the Securities
Exchange Act of 1934, as amended.
“Performance Share Award” means an Award granted pursuant to Section 8.
“Restricted Stock” shall have the meaning set forth in Section 6.
“Restricted Stock Award” means an Award granted pursuant to Section 6.
“Stock” means the common stock, $0.01 par value per share, of the Company,
subject to adjustments pursuant to Section 3.
“Stock Option” means any option to purchase shares of Stock granted pursuant to
Section 5.
“Subsidiary” means a subsidiary as defined in Section 424 of the Code.
“Unrestricted Stock Award” means an award granted pursuant to Section 7.
SECTION 2. Administration of Plan; Committee Authority to Select Participants
and Determine Awards
(a)    Committee. The Plan shall be administered by the Committee. The Committee
shall select one of its members as its chairman and shall hold its meetings at
such times and places as it shall deem advisable. A majority of its members
shall constitute a quorum, and all

- 2 -

--------------------------------------------------------------------------------



actions of the Committee shall require the affirmative vote of a majority of its
members. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be as fully effective as if it had been
taken by a vote of a majority of the members at a meeting duly called and held.
Except as specifically reserved to the Board under the terms of the Plan, the
Committee shall have full and final authority to operate, manage and administer
the Plan on behalf of the Company. Action by the Committee shall require the
affirmative vote of a majority of all members thereof.
(b)    Powers of Committee. The Committee shall have the power and authority to
grant and modify Awards consistent with the terms of the Plan, including the
power and authority:
(i)    to select the persons to whom Awards may from time to time be granted;
(ii)    to determine the time or times of grant, and the extent, if any, of
Non-Statutory Stock Options, Restricted Stock, Unrestricted Stock and
Performance Shares, or any combination of the foregoing, granted to any one or
more participants;
(iii)    to determine the number of shares to be covered by any Award;
(iv)    to determine and modify the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award, which
terms and conditions may differ among individual Awards and participants, and to
approve the form of written instruments evidencing the Awards; provided,
however, that no such action shall adversely affect rights under any outstanding
Award without the participant’s consent;
(v)    to accelerate the exercisability or vesting of all or any portion of any
Award;
(vi)    subject to the provisions of Section 5(b), to extend the period in which
any outstanding Stock Option may be exercised;
(vii)    to determine whether, to what extent, and under what circumstances
Stock and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the participant and whether and to
what extent the Company shall pay or credit amounts equal to interest (at rates
determined by the Committee) or dividends or deemed dividends on such deferrals;
(viii)    to delegate to other persons the responsibility for performing
ministerial actions in furtherance of the Plan’s purpose; and
(ix)    to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the

- 3 -

--------------------------------------------------------------------------------



Plan; to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan.
All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants.

- 4 -

--------------------------------------------------------------------------------



SECTION 3. Shares Issuable under the Plan; Mergers; Substitution
(a)    Shares Issuable. The maximum number of shares of Stock with respect to
which Awards may be granted under the Plan, subject to adjustment upon changes
in capitalization of the Company as provided in this Section 3, shall be six
million five hundred thousand (6,500,000) shares of Stock. For purposes of this
limitation, if any shares of Stock covered by an Award granted under the Plan,
or to which such an Award relates, are repurchased or forfeited, or if an Award
has expired, terminated or been canceled for any reason whatsoever (other than
by reason of exercise or vesting), then such shares of Stock or the shares of
Stock covered by such Award, as the case may be, shall be added back to the
shares of Stock with respect to which Awards may be granted under the Plan.
Subject to such overall limitation, any type or types of Award may be granted
with respect to shares of Stock. Shares of Stock issued under the Plan may be
authorized but unissued shares or shares reacquired by the Company.
(b)    Stock Dividends, Mergers, etc. In the event that the Company effects a
stock dividend, stock split or similar change in capitalization affecting the
Stock, the Committee shall make appropriate adjustments in (i) the number and
kind of shares of stock or securities with respect to which Awards may
thereafter be granted (including without limitation the limitations set forth in
Section 3(a) above), (ii) the number and kind of shares remaining subject to
outstanding Awards, and (iii) the option or purchase price in respect of such
shares. In the event of the merger, consolidation, dissolution or liquidation of
the Company, the Committee in its sole discretion may, as to any outstanding
Awards, make such substitution or adjustment in the aggregate number of shares
reserved for issuance under the Plan and in the number and purchase price (if
any) of shares subject to such Awards as it may determine and as may be
permitted by the terms of such transaction, or accelerate, amend or terminate
such Awards upon such terms and conditions as it shall provide (which, in the
case of the termination of the vested portion of any Award, shall require
payment or other consideration which the Committee deems equitable in the
circumstances).
(c)    Substitute Awards. The Committee may grant Awards under the Plan by
assumption of or in substitution for stock and stock-based awards granted or
issued by another company to its directors, officers, employees, consultants and
other service providers if such persons become Eligible Persons in connection
with an acquisition of that company or any division thereof by the Company,
whether by merger, consolidation, purchase of stock, purchase of assets or
otherwise. The Committee may direct that the substitute awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances. Shares which may be delivered under such substitute awards may be
in addition to the maximum number of shares provided for in Section 3(a).
(d)    Effect of Awards. From and after March 18, 2010, the grant of any full
value Award (i.e., an Award other than a Stock Option) shall be deemed, for
purposes of determining the number of shares of Stock available for issuance
under Section 3(a), as an Award of 2.25 shares of Stock for each such share of
Stock actually subject to the Award. The grant of a Stock Option shall be
deemed, for purposes of determining the number of shares of Stock available for

- 5 -

--------------------------------------------------------------------------------



issuance under Section 3(a), as an Award for one share of Stock for each such
share of Stock actually subject to the Award.
SECTION 4. Eligibility
Awards may be granted to employees of the Company or its Subsidiaries, and to
consultants or other persons who render services to the Company, regardless of
whether they are also employees (“Eligible Persons”), provided, however, that
members of the Board and Officers are not eligible to receive Awards under the
Plan.
SECTION 5. Stock Options
The Committee may grant Stock Options to Eligible Persons pursuant to the Plan.
Any Stock Option granted under the Plan shall be in writing and in such form as
the Committee may from time to time approve. Stock Options granted under the
Plan shall be Non-Statutory Stock Options.
The Committee in its discretion may determine the effective date of Stock
Options. Stock Options granted pursuant to this Section 5 shall be subject to
the following terms and conditions and the terms and conditions of Section 9 and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:
(a)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Committee at the time of grant; provided, however, that the exercise price shall
not be less than Fair Market Value on the date of grant.
(b)    Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Stock Option is granted, except that no Stock Option granted
after March 18, 2010 shall be exercisable more than seven (7) years after the
date the Stock Option is granted.
(c)    Exercisability; Rights of a Stockholder. Stock Options shall become
vested and exercisable at such time or times, whether or not in installments,
and upon such conditions, as shall be determined by the Committee at or after
the grant date. The Committee may at any time accelerate the exercisability of
all or any portion of any Stock Option. An optionee shall have the rights of a
stockholder only as to shares acquired upon the exercise of a Stock Option and
not as to unexercised Stock Options.
(d)    Method of Exercise. Stock Options may be exercised in whole or in part,
by delivering written notice of exercise to the Company, specifying the number
of shares to be purchased. Payment of the purchase price may be made by one or
more of the following methods:
(i)    in cash, by certified or bank check or other instrument acceptable to the
Committee;

- 6 -

--------------------------------------------------------------------------------



(ii)    with the consent of the Committee, in the form of shares of Stock owned
by the optionee for a period of at least six (6) months and not then subject to
restrictions. Such surrendered shares shall be valued at Fair Market Value on
the exercise date;
(iii)    with the consent of the Committee, by the optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the purchase price; provided that
in the event the optionee chooses to pay the purchase price as so provided, the
optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Committee shall prescribe as
a condition of such payment procedure. The Company need not act upon such
exercise notice until the Company receives full payment of the exercise price;
or
(iv)    by any other means (including, without limitation, by delivery of a
promissory note of the optionee payable on such terms as are specified by the
Committee; provided, however, that the interest rate borne by such note shall
not be less than the lowest applicable federal rate, as defined in Section
1247(d) of the Code) which the Committee determines are consistent with the
purpose of the Plan and with applicable laws and regulations.
The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or imposed by applicable laws and regulations, as determined by the
Committee in its sole discretion.
(e)    Transferability of Options. No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee or his or her legal representative; provided, however, that the
Committee may, in the manner established by the Committee, permit the transfer,
without payment of consideration, of a Non-Statutory Stock Option by an optionee
to a member of the optionee’s immediate family or to a trust or partnership
whose beneficiaries are members of the optionee’s immediate family; and such
transferee shall remain subject to all the terms and conditions applicable to
the option prior to the transfer. For purposes of this provision, an optionee’s
“immediate family” shall mean the holder’s spouse, children and
grandchildren.        
(f)    Form of Settlement. Shares of Stock issued upon exercise of a Stock
Option shall be free of all restrictions under the Plan, except as otherwise
provided in this Plan or in the terms of such Stock Option.
SECTION 6. Restricted Stock Awards

- 7 -

--------------------------------------------------------------------------------



(a)    Nature of Restricted Stock Award. The Committee in its discretion may
grant Restricted Stock Awards to any Eligible Person, entitling the recipient to
acquire, for a purchase price determined by the Committee (but not less than
Fair Market Value on the date of grant), shares of Stock subject to such
restrictions and conditions as the Committee may determine at the time of grant
(“Restricted Stock”), including continued employment and/or achievement of
pre-established performance goals and objectives.
(b)    Acceptance of Award. A participant who is granted a Restricted Stock
Award shall have no rights with respect to such Award unless the participant
shall have accepted the Award within ten (10) days (or such shorter date as the
Committee may specify) following the delivery of written notice to the
participant of the Award by making payment to the Company of the specified
purchase price of the shares covered by the Award and by executing and
delivering to the Company a written instrument that sets forth the terms and
conditions applicable to the Restricted Stock in such form as the Committee
shall determine.
(c)    Rights as a Stockholder. Upon complying with Section 6(b) above, a
participant shall have all the rights of a stockholder with respect to the
Restricted Stock, including voting and dividend rights, subject to
non-transferability restrictions and Company repurchase rights described in this
Section 6 and subject to such other conditions contained in the written
instrument evidencing the Restricted Stock Award. Unless the Committee shall
otherwise determine, certificates evidencing shares of Restricted Stock shall
remain in the possession of the Company until such shares are vested as provided
in Section 6(e) below.
(d)    Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein. In the event of termination of employment with or
services to the Company and its Subsidiaries for any reason (including death,
Disability, Normal Retirement, and voluntary termination by the participant),
the Company shall have the right, at the discretion of the Committee, to
repurchase shares of Restricted Stock with respect to which conditions have not
lapsed at their purchase price from the participant or the participant’s legal
representative. The Company must exercise such right of repurchase within sixty
(60) days following such termination of employment (unless otherwise specified
in the written instrument evidencing the Restricted Stock Award).
(e)    Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase shall lapse. Subsequent
to such date or dates and/or the attainment of such pre-established performance
goals, objectives and other conditions, the shares on which all restrictions
have lapsed shall no longer be Restricted Stock and shall be deemed “vested.”
Subject to Section 12, the Committee at any time may accelerate such date or
dates and otherwise waive or amend any conditions of the Award.
(f)    Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Stock.

- 8 -

--------------------------------------------------------------------------------



SECTION 7. Unrestricted Stock Awards
(a)    Grant or Sale of Unrestricted Stock. The Committee in its discretion may
grant or sell to any Eligible Person shares of Stock free of any restrictions
under the Plan (“Unrestricted Stock”) at a purchase price determined by the
Committee. Shares of Unrestricted Stock may be granted or sold as described in
the preceding sentence in respect of past services or other valid consideration.
(b)    Restrictions on Transfers. The right to receive Unrestricted Stock may
not be sold, assigned, transferred, pledged or otherwise encumbered, other than
by will or the laws of descent and distribution.
SECTION 8. Performance Share Awards
A Performance Share Award is an award entitling the recipient to acquire shares
of Stock upon the attainment of specified performance goals. The Committee may
make Performance Share Awards independent of or in connection with the granting
of any other Award under the Plan. Performance Share Awards may be granted under
the Plan to any Eligible Person. The Committee in its discretion shall determine
whether and to whom Performance Share Awards shall be made, the performance
goals applicable under each such Award, the periods during which performance is
to be measured, the conditions under which such Award shall terminate, and all
other limitations and conditions applicable to the awarded Performance Shares.

- 9 -

--------------------------------------------------------------------------------



SECTION 9.    Termination of Stock Options
(a)    Standard Termination Provisions. Stock Options shall terminate and no
portion will be exercisable on the earliest to occur of the following:
(i)    Expiration Date. The expiration date of such Stock Option as specified in
the option grant certificate.
(ii)    Termination by Death. If the participant ceases to be an employee of the
Company or its Subsidiaries on account of death, 24 months from the employment
termination date, or 10 days after the end of the blackout period in effect
during such post-termination period, if later, if such participant’s estate or
beneficiary is subject to such blackout.
(iii)    Termination by Reason of Disability. If the participant ceases to be an
employee of the Company or a Subsidiary on account of Disability, 12 months from
the employment termination date, or 10 days after the end of the blackout period
in effect during such post-termination period, if later, if such participant is
subject to such blackout.
(iv)    Termination for Cause. If the participant’s employment with the Company
or a Subsidiary is terminated for Cause, the employment termination date.
(v)    Other Termination. If the participant’s employment is terminated in all
other circumstances, 90 days after the employment termination date or 10 days
after the end of the blackout period in effect during such post-termination
period, if later, if such participant is subject to such blackout.
(b)    Post-Termination Exercise Period. During the post-termination exercise
period, the participant may exercise only the portion of Stock Options
exercisable on the employment termination date, and the portion of Stock Options
that is not exercisable on the employment termination date shall be
automatically forfeited on the employment termination date. If the participant’s
employment terminates on account of death or Disability, Stock Options shall
become immediately and fully vested and exercisable.
(c)    Committee Discretion. Notwithstanding the foregoing, the Committee may
grant Stock Options under the Plan which contain such terms and conditions with
respect to termination as the Committee, in its discretion, may from time to
time determine.
SECTION 10. Tax Withholding
(a)    Payment by Participant. Each participant shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any Federal, state,
local or other taxes of any kind required by law to be withheld with respect to
such

- 10 -

--------------------------------------------------------------------------------



income. The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the participant.
(b)    Payment in Shares. A participant may elect, with the consent of the
Committee, to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to an Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
minimum withholding amount due with respect to such Award, or (ii) transferring
to the Company shares of Stock owned by the participant for a period of at least
six (6) months and with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the minimum withholding amount due
with respect to such Award.
SECTION 11. Transfer, Leave of Absence, Etc.
For purposes of the Plan, a transfer to the employment of the Company from a
Subsidiary or from the Company to a Subsidiary, or from one Subsidiary to
another, shall not be deemed a termination of employment. Whether authorized
leave of absence, or absence on military or government service, shall constitute
termination of the employment relationship between the Company and the
participant shall be determined by the Committee at the time thereof.
SECTION 12. Amendments and Termination
The Board may at any time amend or discontinue the Plan in any manner allowed by
law and the Committee may at any time, subject to Section 2, amend or cancel any
outstanding Award (or provide substitute Awards) for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent.
SECTION 13. Status of Plan
With respect to the portion of any Award that has not been exercised, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to Awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
provision of the foregoing sentence.
SECTION 14. Lockup Agreement
The acceptance of any Award under this Plan by the participant or any subsequent
holder shall constitute the agreement of such person that, upon the request of
the Company or the underwriters managing any underwritten offering of the
Company’s securities, such person will not, for a period of time (not to exceed
one hundred eighty (180) days) following the effective date of any registration
statement filed by the Company under the Securities Act of 1933, as amended,
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise

- 11 -

--------------------------------------------------------------------------------



dispose of any shares of Stock received pursuant to such Award, without the
prior written consent of the Company or such underwriters, as the case may be,
and that such person will execute and deliver to the Company or such
underwriters a written agreement to that effect, in such form as the Company or
such underwriters shall designate.
SECTION 15. Change in Control
(a)
Upon the occurrence of a Change of Control as defined in this Section 15:

 
    (i) subject to the provisions of clause (iii) below, after the effective
date of such Change of Control, each holder of an outstanding Stock Option,
Conditional Stock Award, Performance Share Award or Stock Appreciation Right
shall be entitled, upon exercise of such Award, to receive, in lieu of shares of
Stock (or consideration based upon the Fair Market Value of Stock), shares of
such stock or other securities, cash or property (or consideration based upon
shares of such stock or other securities, cash or property) as the holders of
shares of Stock received in connection with the Change of Control;


  (ii) the Committee may accelerate the time for exercise of, and waive all
conditions and restrictions on, each unexercised and unexpired Stock Option,
Conditional Stock Award, Performance Share Award and Stock Appreciation Right,
effective upon a date prior or subsequent to the effective date of such Change
of Control, specified by the Committee; or
 
(iii) each outstanding Stock Option, Conditional Stock Award, Performance Share
Award and Stock Appreciation Right may be cancelled by the Committee as of the
effective date of any such Change of Control provided that (x) notice of such
cancellation shall be given to each holder of such an Award and (y) each holder
of such an Award shall have the right to exercise such Award to the extent that
the same is then exercisable or, if the Committee shall have accelerated the
time for exercise of all such unexercised and unexpired Awards, in full during
the 30-day period preceding the effective date of such Change of Control.

(b)  "Change of Control" shall mean the occurrence of any one of the following
events:


  (i) any "person" (as such term is used in Sections 13(d) and 14(d)(2) of the
Act) becomes a "beneficial owner" (as such term is defined in Rule 13d-3
promulgated under the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company's
then outstanding securities; or


  (ii) persons who, as of January 1, 1997, constituted the Company's Board (the
"Incumbent Board") cease for any reason, including without limitation as a
result of a

- 12 -

--------------------------------------------------------------------------------



tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority of the Board, provided that any person becoming a director of
the Company subsequent to January 1, 1997 whose election was approved by, or who
was nominated with the approval of, at least a majority of the directors then
comprising the Incumbent Board shall, for purposes of this Plan, be considered a
member of the Incumbent Board; or


  (iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 65% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires more than 50% of the combined voting
power of the Company's then outstanding securities; or


(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.

SECTION 16. General Provisions
(a)    No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof, in such form as the Committee shall in
its sole discretion deem advisable.
No shares of Stock shall be issued pursuant to an Award until, in the opinion of
the Committee, all applicable securities laws and other legal and stock exchange
requirements have been satisfied. The Committee may require the placing of such
stop orders and restrictive legends on certificates for Stock and Awards as it
deems appropriate.
(b)    Delivery of Stock Certificates. Delivery of stock certificates to
participants under this Plan shall be deemed effected for all purposes when the
Company or a stock transfer agent of the Company shall have delivered such
certificates in the United States mail, addressed to the participant, at the
participant’s last known address on file with the Company.
(c)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, subject to stockholder approval if
such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of the Plan or any
Award under the Plan does not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

- 13 -

--------------------------------------------------------------------------------



SECTION 17. Effective Date of Plan
The Plan shall become effective upon its adoption by the Board.
SECTION 18. Governing Law
This Plan and each Award under the Plan shall be governed by, and construed and
enforced in accordance with, the substantive laws of the Commonwealth of
Massachusetts without regard to its principles of conflicts of laws.



- 14 -